Citation Nr: 0832556	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-24 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
November 1952 and from June 1958 to August 1974.  He is a 
decorated combat veteran and his awards include the Combat 
Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has bilateral hearing loss for VA compensation 
purposes that is related to in-service combat-related 
acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection 
bilateral hearing loss.  This constitutes a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The veteran in this case contends that his bilateral hearing 
loss is related to service.  He served in combat and was 
likely exposed to acoustic trauma given that such exposure is 
consistent with the circumstances, conditions and hardships 
of that service.  38 U.S.C.A. § 1154(b).  As such, VA must 
presume the occurrence of the in-service injury.  

The veteran underwent a VA audiological consultation in 
February 2004.  The veteran reported having difficulty 
"understanding in noise."  It was noted at that time that 
the veteran had a history of military and industrial noise 
exposure.  Audiometric testing conducted at that time 
revealed bilateral sensorineural hearing loss.  The examiner 
recommended the use of hearing aids.

The veteran was also afforded a VA Compensation and Pension 
(C&P) Examination in July 2004.  The examiner reviewed the 
veteran's claims file and noted that there was no evidence of 
a hearing loss disability contained in the veteran's service 
treatment records.  At the time of the examination, the 
veteran indicated that the claimed bilateral hearing loss 
disability began in service and got progressively worse over 
the intervening years.  In particular, the veteran 
experienced difficulty understanding conversational speech.  

The veteran related a history of in-service noise exposure, 
particularly when he was stationed in Korea.  While there, 
the veteran claimed to have frequent guard duty on the "155 
mm cannon."  Hearing protection was unavailable.  The 
veteran also reported being exposed to aircraft engine and 
flight deck noise while serving in the Navy as an aircraft 
mechanic.  Hearing protection was sometimes available.  The 
veteran denied having any post-service occupational or 
recreational noise exposure.  

An audiological examination conducted at that time yielded 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
55
LEFT
15
25
45
55
60

Speech recognition scores using the Maryland CNC word lists 
were 84 percent in the right ear and 76 percent in the left 
ear.  

The VA audiologist noted that the puretone audiometry results 
in the right ear indicated normal hearing sensitivity at 
frequencies 250 Hz - 1000 Hz with mild to moderately severe 
sloping sensorineural hearing loss at 2000 Hz - 8000 Hz.  
Puretone audiometry results in the left ear indicated normal 
hearing sensitivity at frequencies 250 Hz - 1000 Hz with 
moderate to severe sloping sensorineural hearing loss at 
frequencies 2000 Hz to 8000 Hz.  The audiologist concluded 
that the veteran's bilateral hearing loss was not as likely 
as not related to acoustic trauma incurred during military 
service. 

The veteran was seen in January 2005 for a VA hearing aid 
consultation.  The veteran reported having a gradual 
deterioration of hearing sensitivity over the past several 
years, as well as difficulty "understanding in noise."  
Audiometric testing revealed a "handicapping degree of high 
frequency S/N [sensorineural] hearing loss." 

Given the evidence of record, the Board concludes that 
service connection for bilateral hearing loss in this case is 
warranted.  The Board notes that 38 U.S.C.A. § 1154(b) 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection for a disease or injury.  The Board also notes 
that 38 U.S.C.A. § 1154(a) provides that considerations shall 
be given to the places, types, and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  

In this regard, it is noted that the veteran was engaged in 
active combat operations in Korea, and that he subsequently 
served as an aircraft mechanic where he was exposed to 
aircraft engine and flight deck noise.  Furthermore, the 
Board notes that the veteran was awarded the CIB as a result 
of his service in Korea.  There is no evidence of record to 
indicate significant post-service recreational or 
occupational noise exposure.  The Board further observes that 
the veteran is competent to report a decrease in hearing 
acuity during service.  Further, exposure to acoustic trauma 
is consistent with the circumstances of his service.  In 
addition, because the Board finds that veteran's account of 
having diminished hearing since service credible and he 
currently has bilateral hearing loss for VA compensation 
purposes, service connection is warranted for the disability.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


